Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 5/13/22 has been entered and fully considered.
Claims 1, 8-13, and 19-20 have been amended.
Claim 7, 18 and 21 has been cancelled.
Claim 22 is new and fully supported by the specification as originally filed.
Summary
Applicant’s arguments see pages 8-14, filed 5/13/22, with respect to claims 1-6, 8-17 and 19-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-6, 8-17 and 19-20 have been withdrawn.
Claims 1-6, 8-17, 19-20 and 22 are pending and have been considered.
Reasons for Allowance
Claims 1-6, 8-17, 19-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed.
	CHEN (CN107974285; 5/2018) is the closest prior art that teaches:
CHEN teaches in para [0036] – [0045] A Catalytic cracking method provided can carry out in existing various reactors, such as can lifted Carried out in pipe and/or fluidized-bed reactor, preferably riser and fluidized-bed reactor, that is, known to a person of ordinary skill in the art The series fluidized bed layer reactor of catalytic cracking riser reactor, wherein the riser can be selected from equal diameter lifting tube reaction Device and/or linear speed riser reactor is waited, preferably using equal diameter riser. Fluidized-bed layer reactor is located at riser reactor Downstream, is connected, the riser reactor includes pre lift zone and extremely successively from bottom to top with riser reactor outlet Few a reaction zone and fluidized-bed reactor, in order to enable feedstock oil fully to react, and according to different purpose product qualities Demand, the reaction zone can be 2-8, be preferably 2-3.
	However, CHEN differs from the claimed invention in that CHEN does not disclose or suggest the distinctive features (1) and (2); as well as the arrangement of the disengager section of the regenerator specified in the presently claimed invention.
In other words, CHEN fails to disclose the arrangement manner of the nozzle, the arrangement manner of the cover and the installation relationship between cover and the primary cyclone. Firstly, Example 1 of CHEN discloses that: At atmospheric pressure, the preheated feedstock oil enters the bottom of the riser at a reaction temperature of 545°C. 2.0 seconds, the weight ratio of catalytic cracking catalyst to feedstock oil is 10, the weight ratio of water vapor to feedstock oil is 0.25, and the cracking reaction is carried out. The reaction hydrocarbon gas and water vapor and the spent catalyst enter the fluidized bed reaction from the reactor outlet. The reactor continues to react at a reaction temperature of 530°C and a weight hourly space velocity of 3.4h"! seconds. Therefore, CHEN only discloses that feedstock oil enters the riser to reaction, but fails to disclose the setting mode of the nozzle of the application.  Furthermore, through the arrangement in the disengager section of the regenerator as defined in claim 1 of the present application, the gas with catalyst enters the cover, and part of catalyst is separated from gas and falls down by the action of the cover. Part of the gas with catalyst flows into the disengager section from the edge of the opening in the lower end of the cover; and the other part of the gas with catalyst enters the primary cyclone to separate the gas from catalyst and enters the upper part of the disengager section through the raising pipe. In this way, the gas flows into the cyclone from the upper and lower parts of the disengager section, so as to greatly reduce the superficial gas velocity, thereby reducing the amount of catalyst entrained by the upward flow of the gas and reducing the transport disengaging height (TDH); which is outside the scope of CHEN.
Thereby, the presently claimed invention can improve separation efficiency of gas from catalyst and reduce the transport disengaging height (TDH) in the disengager section. 
Therefore, any combination of CHEN fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771





/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771